Citation Nr: 1521571	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  14-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1960 to July 1960 and from October 1961 to August 1962. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The reopened claim of service connection for bilateral hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2009 Board decision denied the Veteran's claim of service connection for bilateral hearing loss.

2.  Evidence received since the April 2009 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and it raises a reasonable possibility of substantiating the underlying claim. 


CONCLUSIONS OF LAW

1.  The April 2009 Board decision, which denied the Veteran's claim of service connection for bilateral hearing loss, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2014).
 
2.  New and material evidence sufficient to reopen the previously denied claim of service connection for bilateral hearing loss, has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2009 decision, the Board denied a claim for service connection for bilateral hearing loss, on the basis that the evidence showed that the Veteran's hearing loss was not demonstrated for many years after his separation from service and was not etiologically related to noise exposure therein.  The April 2009 decision of the Board is a final decision based on the evidence then of record at the time of the decision as the Veteran did not appeal the decision.  38 C.F.R. § 20.1100.

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the April 2009 decision of the Board consisted of the Veteran's service treatment records and post-service medical records and reports, including a January 2007 VA ear, nose, and throat treatment record, and a December 2007 VA examination report.  

Since April 2009, evidence has been added to the claims files.  The most relevant additional evidence of record consists of a statement dated in April 2012 from the Veteran's wife since 1964 in which she states that shortly after the Veteran's second period of active duty she "observed how his hearing was deteriorating at this time."  

The additional evidence received since April 2009, specifically the Veteran's wife's statement, includes evidence not previously on file that is not cumulative or redundant of the prior evidence on file, which raises a reasonable possibility of substantiating the claim.  In light of the newly submitted evidence, when considered with previous evidence of record, the claim must be reopened.


ORDER

New and material evidence having been received, the claim to reopen service connection for bilateral hearing loss is granted.  


REMAND

VA audiometric testing in December 2007 showed hearing loss in both ears by VA standards.  The VA audiologist in December 2007 stated that the Veteran's hearing loss was not likely due to noise exposure in the military because his hearing was noted as normal at entrance and separation from his periods of active duty; because he did not complain of hearing loss when he filed a service connection claim for a back disability in 1963; and because he had a 40 year history of deer hunting with a firearm from his teenage years until about 1995.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran has reported exposure to jackhammers doing quarry work during his first period of service, and to firearms during training exercises during both periods of service; noise exposure was consistent with his duties.  The December 2007 opinion was based, at least in part, on a finding that the Veteran did not have symptoms of hearing loss for many years after his separation from service.  The record now contains the April 2012 statement of the Veteran's wife to the effect that she observed deterioration of his hearing following his separation from service.  Under the circumstances, another VA medical opinion is necessary in order to render a fully informed decision.  38 U.S.C.A. § 5103A (d).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed bilateral hearing loss.  The entire claim file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to answer the following question:

Is it at least as likely as not (a 50 percent or greater probability) that any current hearing loss disability is related to the Veteran's active service, to include noise exposure from machine guns and other light weapons, and work in quarries involving exposure to jackhammers without hearing protection?

The examiner must consider the statement of the Veteran's wife dated in April 2012.  The examination report must include a complete rationale for all opinions expressed.

2.  After completing the requested action, and any additional action deemed warranted, readjudicate the claim for service connection for bilateral hearing loss on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


